ATKINSON, Judge.
FL-7, Inc. (FL-7) appeals the final judgment awarding SWF Premium Real Estate, LLC., d/b/a Engel & Volkers (Engel & Volkers), the attorney's fees and costs that it incurred as a prevailing party after obtaining a final summary judgment. FL-7 successfully appealed that underlying judgment. See FL-7, Inc. v. SWF Premium Real Estate, LLC, 259 So.3d 285 (Fla. 2d DCA 2018). As such, because Engel & Volkers is no longer the prevailing party and no longer entitled to an award of fees and costs on that basis, we must reverse. See Marty v. Bainter, 727 So.2d 1124, 1125 (Fla. 1st DCA 1999) ("Once a final judgment is reversed and remanded by an appellate court, there can be no prevailing party for purposes of an award of prevailing party attorney's fees. Consequently, an award of attorney's fees and costs predicated on a reversed or vacated final judgment also must be reversed.").
Reversed and remanded.
NORTHCUTT and SLEET, JJ., Concur.